Case 3:19-cv-00927-JPG-MAB Document 1 Filed 08/22/19 Page 1 of 22 Page ID #1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

CENTRAL LABORERS’ PENSION,                 )
WELFARE AND ANNUITY FUNDS,                 )
                                           )
       Plaintiffs,                         )
                                           )
vs.                                        )      Case Number: 19-cv-927
                                           )
WYANDOTTE CORP., and                       )
KEVIN KENT, individually,                  )
                                           )
       Defendants.                         )

                                        COMPLAINT

       COME NOW, plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, by

and through their attorneys, Kelly & Kelley, LLC, and for their Complaint against defendants,

Wyandotte Corp. and Kevin Kent, individually, state as follows:

                                          Count I
                                     Wyandotte Corp.
                                  29 U.S.C. §§ 1132, 1145

       COME NOW plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, by

and through their attorneys, Kelly & Kelley, LLC and for Count I of their Complaint against

defendant, Wyandotte Corp., states as follows:

       1.      This action arises under the laws of the United States and is brought pursuant

to the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§

1132,1145 (hereinafter referred to as “ERISA”). Jurisdiction is based upon the existence of

questions arising thereunder, as hereinafter more fully appears.

       2.      Plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, are various

pension, welfare and related joint labor-management funds and bring this action as

“employee welfare benefit funds” and “plans”, under the laws of ERISA.
Case 3:19-cv-00927-JPG-MAB Document 1 Filed 08/22/19 Page 2 of 22 Page ID #2



       3.     Defendant, Wyandotte Corp. is a corporation conducting business in the State

of Illinois, and is an employer as defined under ERISA.

       4.     An authorized representative of defendant executed a Memorandum of

Agreement on October 10, 2017, thereby binding defendant to pay contributions to plaintiffs

for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is attached

hereto as exhibit 1 and incorporated by reference herein.

       5.     Exhibit 1 pertinently provides:

              “It is agreed that this Contract shall cover all of the following Locals
              located in Bond, Calhoun, Clinton, Greene, Jersey, Macoupin, Madison,
              Monroe, Montgomery, Randolph, St. Clair and Washington Counties:

                     Greenville No. 622; Carlyle No. 581; Alton No. 218; Collinsville No.
                     44; Wood River No. 338; Columbia No. 196; Hillsboro No. 1084;
                     Belleville No. 459. Please see Article 2 of exhibit 1.

              “Each Employer shall remit fringe benefit contributions to the fund
              depository on or before the 15th day of each month for all contributions,
              attributable to the prior calendar month. Failure to remit such
              contributions on a timely basis may allow the Union, at its option, the
              right to refuse Employees or withdraw Employees for the delinquent
              Employer, a notice in writing five (5) days in advance of the taking of such
              action. In the event the delinquent Employer is a subcontractor, such
              notice shall be served jointly on the general contractor and the
              subcontractor. The Employer shall be liable for any costs incurred in the
              connection with the collection of any fringe benefits.” Please see Article 9.a
              of exhibit 1.

              “Commencing August 1, 2016, the Employer Agrees to make payments to
              the Central Laborers’ Pension Fund and be bound by the Central
              Laborers’ Pension Fund Trust Agreements, including any amendments
              or changes thereto, and the Employer accepts as Trustees those Trustees
              selected in the manner provided in said Trust Agreement. The Employer
              shall pay to the Central Laborers’ Pension Fund the amount listed in
              Addendums A, B, and C for each hour worked or portion thereof, for
              which the Employee receives pay or is entitled to receive pay pursuant
              to this Agreement.” Please see Article 9.c of Exhibit 1.

              “Commencing August 1, 2016, the Employer Agrees to make payments to
              the Central Laborers’ Welfare Fund and be bound by the Central
Case 3:19-cv-00927-JPG-MAB Document 1 Filed 08/22/19 Page 3 of 22 Page ID #3



              Laborers’ Welfare Fund Trust Agreements, including any amendments
              or changes thereto, and the Employer accepts as Trustees those Trustees
              selected in the manner provided in said Trust Agreement. The Employer
              shall pay to the Central Laborers’ Welfare Fund the amount listed in
              Addendums A, B, and C for each hour worked or portion thereof, for
              which the Employee receives pay or is entitled to receive pay pursuant
              to this Agreement.” Please see Article 9.d of Exhibit 1.

              “Commencing August 1, 2016, the Employer Agrees to make payments to
              the Central Laborers’ Annuity Fund and be bound by the Central
              Laborers’ Annuity Fund Trust Agreements, including any amendments
              or changes thereto, and the Employer accepts as Trustees those Trustees
              selected in the manner provided in said Trust Agreement. The Employer
              shall pay to the Central Laborers’ Annuity Fund the amount listed in
              Addendums A, B and C for each hour worked or portion thereof, for
              which the Employee receives pay or is entitled to receive pay pursuant
              to this Agreement.” Please see Article 9.e of Exhibit 1.

              “This Agreement shall be effective August 1, 2016 and shall remain in full
              force and effect through July 31, 2019. Either party may give notice in
              writing to the other party sixty (60) days before the contract expiration
              date that it desires to terminate the agreement. Notice to modify the
              contract with respect to any provisions given by either party shall not
              terminate the contract and shall not tender the automatic renewal clause
              inoperative.” Please see Article 30 of exhibit 1.

       6.     Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 1. As such, said agreement remains in effect and the parties

are bound to same.

       7.     Based on the terms and conditions contained in exhibit 1, defendant is bound

by the terms and conditions as set forth in the Restated Agreement and Declaration of Trust

establishing the Central Laborers’ Pension, Welfare & Annuity Funds. The Restated

Agreement and Declaration of Trust is attached hereto as exhibit 2 and incorporated by

reference herein.

       8.     ARTICLE IV of the Restated Agreement and Declaration of Trust entitled

Contributions to the Fund provides, in pertinent part:
Case 3:19-cv-00927-JPG-MAB Document 1 Filed 08/22/19 Page 4 of 22 Page ID #4



      Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
      hereof, each Employer shall contribute to the Fund the amount required by any
      written agreement as defined herein between the Union or the Trust and the
      Employer. The rate of contributions shall at all times be governed by the applicable
      written Agreement then in force and effect, together with any amendments,
      supplements or modifications thereto provided, however, that in the case of an
      Employer who is required to make contributions by reason of his being party to a
      written other than a Collective Bargaining Agreement the amount of the contribution
      shall be required by the Collective Bargaining Agreement in effect between the
      Employer Association and the Local Union having jurisdiction over the geographical
      area in which the covered Employees perform work. It shall not be a defense to any
      claim by the Trustees or an Employee for delinquent contributions from an Employer
      that such Employer had entered into an agreement with any employee purporting to
      waive the employee’s right to strict compliance with the provisions of the applicable
      Collective Bargaining Agreement or other written agreement, With respect to the
      amount of contributions required thereby no employee shall be permitted to contract
      or otherwise agree with or permit his employer to provide wage or benefit payments
      which do not conform to the aforesaid requirements and any such contract or
      agreement shall be null and void.

      Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.
      The Employers shall make all reports on contributions required by the Trustees. Each
      Employer shall promptly furnish to the Trustees, on demand, the names of its
      employees, their social security number, the hours worked by each employee, and
      such other information as the Trustees may reasonably require in connection with
      the administration of the Trust and Pension Plan. The Trustees may, on reasonable
      notice, have an audit made by an independent certified public accountant or its
      representatives or such other person or persons as designated by the Trustees of all
      records of the Employer as described in Article IV, Section 8, in connection with the
      Employer’s contributions and/or reports.

      Where an audit discloses a difference between hours actually worked by an employee
      and hours reported to the Trust by his Employer and where such audit discloses any
      willful violation of any requirements of this Trust Agreement or rules and regulations
      adopted in connection herewith, those officers and directors of such Employer, if
      corporation, who supervised the completion of report forms, signed report forms or
      can be determined to have had personal knowledge of such conduct, shall be
      personally liable for any underpayment or other pecuniary loss to the Fund as a result
      of such conduct. Nothing herein shall prevent personal liability for owners or
      partners who are not otherwise incorporated.

      Each employer, by agreeing to be bound by the terms hereof, acknowledges and
      agrees that liquidated damages, as set forth in Section 7 herein below, remain due and
      owing irrespective of the payment or not of the underlying contributions for which
      the liquidated damages were assessed shall constitute a default in payment pursuant
      to Section 6 of his Article.
Case 3:19-cv-00927-JPG-MAB Document 1 Filed 08/22/19 Page 5 of 22 Page ID #5




       Section 7. LIQUIDATED DAMAGES. All Employers not paying contributions within
       fifteen (15) days from the date they are originally due, or the due date as extended as
       provided above, shall pay in addition to said contributions liquidated damages in the
       amount of ten percent (10%) of the delinquent contributions or twenty five dollars
       ($25.00), whichever is greater, and said damages shall be paid with the delinquent
       contributions. Each Employer party to or otherwise bound by this Trust Agreement
       acknowledge that the liquidated damages and acknowledge the costs to be actual and
       substantial though difficulty to ascertain; however, each Employer acknowledges
       these costs to be minimally ten percent (10%) of the delinquent contributions or
       twenty-five dollars ($25.00), whichever is greater, waiving the necessity of any
       additional proof thereof.

       Section 9. COLLECTION COSTS. Except as hereinafter provided in this Article, in the
       event an Employer becomes delinquent in his contributions, said delinquent
       Employer shall be liable for all reasonable costs incurred in the collection process
       including the court fees, attorneys’ fees, filing fees, and any other expenses actually
       incurred by the Trustees in the course of the collections process.

       Section 10. AUDITS AND THE COSTS THEREOF. The Trustees shall have the
       authority to audit the records of the Employer as described in Article IV, Section 8, for
       the purposes of determining the accuracy of contributions to the Pension Fund. In the
       event it becomes necessary for the Trustees to file suit and/or otherwise retain legal
       counsel to enforce their authority to perform an audit, the Employer shall be liable
       for all reasonable costs incurred including court fees, attorneys’ fees, filing fees, audit
       cost, and any other expenses actually incurred by the Trustee in the court of the action
       without regard to whether the Employer did or did not owe delinquent contributions.
       Please see the Restated Agreement and Declaration of Trust, attached hereto as exhibit
       2 and incorporated by reference herein.

       9.     Based on the terms and conditions contained in exhibit 1, defendant is bound

by the terms and conditions as set forth in the Restated Agreement and Declaration of Trust

establishing the Central Laborers’ Welfare Fund. The Restated Agreement and Declaration

of Trust is attached hereto as exhibit 3 and incorporated by reference herein,

       10.    ARTICLE V of the Restated Agreement and Declaration of Trust of the Central

Laborers' Welfare Funds entitled Contributions to the Fund provides, in pertinent part:

       Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
       hereof, each Employer shall contribute to the Fund the amount required by any
       written agreement as defined herein between the Union or the Trust and the
       Employer. The rate of contributions shall at all times be governed by the applicable
Case 3:19-cv-00927-JPG-MAB Document 1 Filed 08/22/19 Page 6 of 22 Page ID #6



      written Agreement then in force and effect, together with any amendments,
      supplements or modifications thereto provided, however, that in the case of an
      Employer who is required to make contributions by reason of his being party to a
      written other than a Collective Bargaining Agreement the amount of the contribution
      required shall be identical to the amount required by the Collective Bargaining
      Agreement in effect between the Employer Association and the Local Union having
      jurisdiction over the geological area in which the covered Employees perform work.
      Ti shall not be a defense to any claim by the Trustees or an Employee for delinquent
      contributions from an Employer that such Employer had entered into an agreement
      with any employee purporting to waive the employee's rights to strict compliance
      with the provisions of the applicable Collective Bargaining Agreement or other
      written agreement. With respect to the amount of contributions required thereby no
      employee shall be permitted to contract or otherwise agree with or permit his
      employer to provide wage or benefit payments which do not conform to the aforesaid
      requirements and any such contract or agreement shall be null and void.

      Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.
      The Employers shall make all reports on contributions required by the Trustees. Each
      Employer shall promptly furnish to the Trustees, on demand, the names of its
      employees, their social security number, the hours worked by each employee, and
      such other information as the Trustees may reasonably require in connection with
      the administration of the Trust and Welfare Plan. The Trustees may, on reasonable
      notice, have an audit made by an independent certified public accountant or its
      representatives or such other persons as designated by the Trustees of all records of
      the Employer as described in Article IV, Section 8, in connection with the Employer’s
      contributions and/or reports.

      All employers shall be required to maintain records in compliance with procedures
      develop and communicated by the Administrator from the beginning of such
      Employer's participation in the Fund forward unless given written authorization for
      variance by the Administrator. All such records shall be maintained for a period of
      ten (10) years unless earlier destruction of the same is authorized by the Trustees.
      The Trustees shall require the Employer to designate the classification of all of his
      employees and if the Employer fails to do so, after being requested to do so by the
      Trustees, the Trustees shall conduct an investigation for the purpose of determining
      the classification of such employees and the result of said investigation shall be
      conclusive.

      Where an audit discloses a difference between hours actually worked by an employee
      and hours reported to the Trust by his Employer and where such audit discloses any
      willful violation of any requirements of this Trust Agreement or rules and regulations
      adopted in connection herewith, those officers and directors of such Employer, if a
      corporation, who supervised the completion of report forms, signed report forms or
      can be determined to have had personal knowledge of such conduct. Nothing herein
      shall prevent personal liability for owner or partners who are not otherwise
      incorporated
Case 3:19-cv-00927-JPG-MAB Document 1 Filed 08/22/19 Page 7 of 22 Page ID #7




      Each employer, by agreeing to be bound by the terms hereof, acknowledges and
      agrees that liquidated damages, as set forth in Section 7 herein below, remain due and
      owing irrespective of the payment or not of the underlying contributions for which
      the liquidated damages were assessed, and failure to pay liquidated damages duly
      assessed shall constitute a default in payment pursuant to Section 6 of the Article.

      Section 5. MODE OF PAYMENT
      All contributions shall be due and payable on the fifteenth (15th) day of the month
      next following the calendar month in which eligible employees perform work with
      respect to which contributions are required. The time for payment may be extended
      by the Trustees by resolution, but in no event shall such extension exceed forty-five
      (45) days in accordance with applicable regulations issued by the Secretary of Labor
      pursuant to ERISA.

      Section 6. DEFAULT IN PAYMENT
      Non-payment by an Employer of any contributions when due shall not relieve any
      other employer of his obligation to make payments. The Trustees may take any action
      necessary to enforce payments of the contributions and penalties due hereunder,
      including, but not limited to, proceedings at law and in equity.

      Section 7. LIQUIDATED DAMAGES
      All employers not paying contributions within fifteen (15) days from the date they
      are originally due, or the due date as extended as provide above, shall pay in addition
      to said contributions liquidated damages in the amount of ten percent (10%) of the
      delinquent contributions or Twenty-five dollars ($25.00), whichever is greater, and
      said damages shall be paid with the delinquent contributions. Each employer party
      to or otherwise bound by this Trust Agreement acknowledge that the liquidated
      damages will be used to defer administrative costs arising by said delinquency and
      acknowledge the costs to be actual and substantial though difficult to ascertain;
      however, each Employer acknowledges these costs to be at least ten percent (10%)
      of the delinquent contributions or Twenty-Five Dollars ($25.00), whichever is
      greater, waiving the necessity of any additional proof thereof.

      Section 8. INTEREST
      Delinquent contributions shall bear interest at such rate as may have been
      established by the Trustees prior to determining the existence of the delinquency.
      Trustees may determine and establish from time to time the appropriate interest rate
      for delinquencies and when the delinquencies shall commence to bear interest. The
      Trustees shall have the authority to waive the foregoing interest charge in the event
      the delinquent Employer executes a note or enters into an installment payment
      agreement providing for payment of said delinquency on such terms as acceptable to
      the Trustees under the circumstances.

      Section 9. COLLECTION COSTS
Case 3:19-cv-00927-JPG-MAB Document 1 Filed 08/22/19 Page 8 of 22 Page ID #8



       Except as hereinafter provided in this Article, in the event an Employer becomes
       delinquent in his contributions, said delinquent Employer shall be liable for all
       reasonable costs incurred in the collection process including court fees, attorneys'
       fees, filing fees, and any other expenses actually incurred by the Trustees in the court
       of the collection process.

       Section 10. AUDIT AND THE COSTS THEREOF.
       The Trustees shall have the authority to audit the records of the Employer as
       described in Article IV, Section 8, for the purposes of determining the accuracy of
       contributions to the Welfare Fund. In the event it becomes necessary for the
       Trustees to file suit and/or otherwise retain legal counsel to enforce their authority
       to perform an audit, the Employer shall be liable for all reasonable costs incurred
       including court fees, attorney's fees, filing fees, audit costs, and any other expenses
       actually incurred by the Trustees in the course of action, without regard to whether
       the employer did or did not owe delinquent contributions.

       In the event an audit determines that there are no delinquent contributions due the
       Fund, other than in situations as noted in the above paragraph, the Fund shall pay the
       entire Audit Cost. In the event the audit determines that there are delinquent
       contributions due the Fund which were intentionally not paid by the Employer, the
       entire Audit Cost shall be assessed against the Employer. Intentional non-payment
       shall include, but not be limited to, issuance of a check or other order for payment
       that is not honored by the bank or other institution on which it is drawn and shall
       include non-payment due to lack of funds on the part of the employer.

       In the event an audit determines that there are delinquent contributions which are
       unintentional, the Employer shall be assessed a proportion of the audit costs, if any,
       based upon a formula which shall be set from time to time by the Trustees in their
       discretion and reflected in the Minutes of the particular meeting where the formula
       is adopted or changed. Please see the Restated Agreement and Declaration of
       Trust attached hereto as Exhibit 3 and incorporated by reference herein.

       11.    According to the Trust Agreement, plaintiffs are entitled to collect liquidated

damages on all contributions that are paid late. Defendant has incurred liquidated damages.

       12.    Defendant is obligated to make fringe benefit contributions to plaintiffs, under

the terms of the Memorandum of Agreement (exhibit 1), Restated Agreement and

Declaration of Trust (exhibit 2), and Restated Agreement and Declaration of Trust (exhibit

3).
Case 3:19-cv-00927-JPG-MAB Document 1 Filed 08/22/19 Page 9 of 22 Page ID #9



       13.    Between October of 2017 through the present, an authorized representative

of defendant requested from various Local Labor Unions that fall within the jurisdiction of

plaintiffs, employees for various construction projects awarded to defendant.

       14.    Said employees were then provided to defendant from various Local Labor

Unions that fall within the jurisdiction of plaintiffs’ employees for various construction

projects awarded to defendant.

       15.    As an employer obligated to make fringe benefit contributions to plaintiffs,

defendant is specifically required to do the following:

              (a)    To pay monthly contributions to the Funds for each employee of the
                     defendant and to make said contributions in a manner as required by
                     the plaintiffs and payment of said contributions are based upon an
                     hourly rate as stated in the applicable agreements; and

              (b)    To make all of its payroll books and records available to plaintiffs for
                     the purpose of auditing same, to determine whether defendant is
                     making full payments as required under the applicable agreements;

              (c)    To compensate plaintiffs for the additional administrative costs and
                     burdens imposed by defendant’s failure to pay, or untimely payment of
                     contributions, by way of the payment of liquidated damages in the
                     amount of ten percent (10%) of any and all contributions which are not
                     timely received by plaintiffs for a particular month, as specified fully in
                     Paragraph 4(a) above, together with interest as provided in ERISA, 29
                     U.S.C. §1132 (g);

              (d)    To pay any and all costs incurred by plaintiffs in auditing defendant’s
                     payroll records, should it be determined that defendant was delinquent
                     in the reporting or submission of all contributions required of it to be
                     made to plaintiffs;

              (e)    To pay plaintiffs’ reasonable attorneys’ fees and costs necessarily
                     incurred in the prosecution of any action to require defendant to
                     submit its payroll books and records for audit or to recover delinquent
                     contributions.

       16.    Defendant has breached its obligation to plaintiffs and its obligations under

the plans in the following respects:
Case 3:19-cv-00927-JPG-MAB Document 1 Filed 08/22/19 Page 10 of 22 Page ID #10



                (a)    Defendant has failed to make payment of contributions and
                       liquidated damages;

                (b)    Defendant has been delinquent in reporting the hours worked by
                       employees; and

                (c)    Defendant has failed to make any of its payroll books and records
                       available to plaintiffs for the purpose of auditing same, to determine
                       whether defendant is making full payments as required under the
                       applicable agreements.

        17.     Upon careful review of all records maintained by plaintiffs, prepared and

 submitted by defendant, there are amounts due and owing by defendants in the amount of

 four hundred seventy-six dollars and thirty-six cents ($476.36). Please see the Revised

 Breakdown of Amounts Due and Owing attached hereto as exhibit 4 and incorporated by

 reference herein.

        18.     The known amounts owed are based upon the defendant’s failure to submit all

 required reports; failure to accurately state all hours for which contributions are due on

 reports previously submitted; or its failure to file reports or contributions in a timely fashion.

        19.     Further, there is the possibility that additional contributions and liquidated

 damages will come due during the pendency of this lawsuit.

        20.     Plaintiffs have requested defendant to perform its obligations as aforesaid, but

 defendant has failed and refused to so perform.

        21.     Defendant’s continuing refusal and failure to perform it obligations to

 plaintiffs is causing and will continue to cause irreparable injuries to plaintiffs for which

 plaintiffs have no adequate remedy at law.

        WHEREFORE, plaintiffs, Central Laborers’ Pension, Welfare and Annuity Funds,

 pray this Court enter Judgment in their favor and against defendant, Wyandotte Corp, as

 follows:
Case 3:19-cv-00927-JPG-MAB Document 1 Filed 08/22/19 Page 11 of 22 Page ID #11



               (a)    That defendant be enjoined and ordered to submit all delinquent
                      monthly contribution reports to plaintiffs with the information
                      required to be provided thereon, to continue to submit such reports
                      while this is pending, and to comply with its contractual obligation to
                      timely submit such reports in the future;

               (b)    That judgment be entered in favor of plaintiffs and against defendant
                      for all unpaid contributions, liquidated damages, any costs of auditing
                      defendant’s records, accrued interest, and plaintiffs’ reasonable
                      attorneys’ fees and court costs necessarily incurred in this action as
                      specified herein, or as subsequently determined, all as provided for in
                      the plans and in ERISA;

               (c)    Judgment be entered against defendant and defendant be decreed to
                      pay to the plaintiffs the sum of four hundred seventy-six dollars and
                      thirty-six cents ($476.36), plus whatever sums are determined to be
                      due;

               (d)    That defendant be ordered to comply with the terms and provisions of
                      agreements and adhere to its demand for an audit to be conducted;

               (e)    That defendant be decreed to pay all costs attendant to any audit of
                      defendant’s payroll books and records;

               (f)    That defendant be decreed to pay the plaintiffs its reasonable lawyers’
                      fees, together with its costs of suit; and

               (g)    That plaintiffs have such further relief as may be deemed just and
                      equitable by the Court, all at defendant’ cost.

                                          Count II
                                  Kevin Kent, Individually
                                  29 U.S.C. §§ 1132, 1145

        COME NOW plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, by

 and through their attorneys, Kelly & Kelley, LLC, and for Count II of their Complaint against

 defendant, Kevin Kent, individually, state as follows:

        1.     This action arises under the laws of the United States and is brought pursuant

 to the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§
Case 3:19-cv-00927-JPG-MAB Document 1 Filed 08/22/19 Page 12 of 22 Page ID #12



 1132,1145 (hereinafter referred to as “ERISA”). Jurisdiction is based upon the existence of

 questions arising thereunder, as hereinafter more fully appears.

          2.   Plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, are various

 pension, welfare and related joint labor-management funds and bring this action as

 “employee welfare benefit funds” and “plans”, under the laws of ERISA.

          3.   Defendant, Kevin Kent, is an individual conducting business in the State of

 Illinois, a signatory to an agreement with plaintiffs, and is an employer as defined under

 ERISA.

          4.   Defendant executed a Memorandum of Agreement on October 10, 2017,

 thereby binding defendant to pay contributions to plaintiffs for employees of defendant

 within the jurisdiction of plaintiffs. Said Agreement is attached hereto as exhibit 1 and

 incorporated by reference herein.

          5.   Exhibit 1 pertinently provides:

               “It is agreed that this Contract shall cover all of the following Locals
               located in Bond, Calhoun, Clinton, Greene, Jersey, Macoupin, Madison,
               Monroe, Montgomery, Randolph, St. Clair and Washington Counties:

                      Greenville No. 622; Carlyle No. 581; Alton No. 218; Collinsville No.
                      44; Wood River No. 338; Columbia No. 196; Hillsboro No. 1084;
                      Belleville No. 459. Please see Article 2 of exhibit 1.

               “Each Employer shall remit fringe benefit contributions to the fund
               depository on or before the 15th day of each month for all contributions,
               attributable to the prior calendar month. Failure to remit such
               contributions on a timely basis may allow the Union, at its option, the
               right to refuse Employees or withdraw Employees for the delinquent
               Employer, a notice in writing five (5) days in advance of the taking of such
               action. In the event the delinquent Employer is a subcontractor, such
               notice shall be served jointly on the general contractor and the
               subcontractor. The Employer shall be liable for any costs incurred in the
               connection with the collection of any fringe benefits.” Please see Article 9.a
               of exhibit 1.
Case 3:19-cv-00927-JPG-MAB Document 1 Filed 08/22/19 Page 13 of 22 Page ID #13



               “Commencing August 1, 2016, the Employer Agrees to make payments to
               the Central Laborers’ Pension Fund and be bound by the Central
               Laborers’ Pension Fund Trust Agreements, including any amendments
               or changes thereto, and the Employer accepts as Trustees those Trustees
               selected in the manner provided in said Trust Agreement. The Employer
               shall pay to the Central Laborers’ Pension Fund the amount listed in
               Addendums A, B, and C for each hour worked or portion thereof, for
               which the Employee receives pay or is entitled to receive pay pursuant
               to this Agreement.” Please see Article 9.c of Exhibit 1.

               “Commencing August 1, 2016, the Employer Agrees to make payments to
               the Central Laborers’ Welfare Fund and be bound by the Central
               Laborers’ Welfare Fund Trust Agreements, including any amendments
               or changes thereto, and the Employer accepts as Trustees those Trustees
               selected in the manner provided in said Trust Agreement. The Employer
               shall pay to the Central Laborers’ Welfare Fund the amount listed in
               Addendums A, B, and C for each hour worked or portion thereof, for
               which the Employee receives pay or is entitled to receive pay pursuant
               to this Agreement.” Please see Article 9.d of Exhibit 1.

               “Commencing August 1, 2016, the Employer Agrees to make payments to
               the Central Laborers’ Annuity Fund and be bound by the Central
               Laborers’ Annuity Fund Trust Agreements, including any amendments
               or changes thereto, and the Employer accepts as Trustees those Trustees
               selected in the manner provided in said Trust Agreement. The Employer
               shall pay to the Central Laborers’ Annuity Fund the amount listed in
               Addendums A, B and C for each hour worked or portion thereof, for
               which the Employee receives pay or is entitled to receive pay pursuant
               to this Agreement.” Please see Article 9.e of Exhibit 1.

               “This Agreement shall be effective August 1, 2016 and shall remain in full
               force and effect through July 31, 2019. Either party may give notice in
               writing to the other party sixty (60) days before the contract expiration
               date that it desires to terminate the agreement. Notice to modify the
               contract with respect to any provisions given by either party shall not
               terminate the contract and shall not tender the automatic renewal clause
               inoperative.” Please see Article 30 of exhibit 1.

        6.     Defendant has not given written notification of its intent to terminate the

 agreement referenced as exhibit 1. As such, said agreement remains in effect and the parties

 are bound to same.
Case 3:19-cv-00927-JPG-MAB Document 1 Filed 08/22/19 Page 14 of 22 Page ID #14



        7.     Based on the terms and conditions contained in exhibit 1, defendant is bound

 by the terms and conditions as set forth in the Restated Agreement and Declaration of Trust

 establishing the Central Laborers’ Pension, Welfare & Annuity Funds. The Restated

 Agreement and Declaration of Trust is attached hereto as exhibit 2 and incorporated by

 reference herein.

        8.     ARTICLE IV of the Restated Agreement and Declaration of Trust entitled

 Contributions to the Fund provides, in pertinent part:

        Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
        hereof, each Employer shall contribute to the Fund the amount required by any
        written agreement as defined herein between the Union or the Trust and the
        Employer. The rate of contributions shall at all times be governed by the applicable
        written Agreement then in force and effect, together with any amendments,
        supplements or modifications thereto provided, however, that in the case of an
        Employer who is required to make contributions by reason of his being party to a
        written other than a Collective Bargaining Agreement the amount of the contribution
        shall be required by the Collective Bargaining Agreement in effect between the
        Employer Association and the Local Union having jurisdiction over the geographical
        area in which the covered Employees perform work. It shall not be a defense to any
        claim by the Trustees or an Employee for delinquent contributions from an Employer
        that such Employer had entered into an agreement with any employee purporting to
        waive the employee’s right to strict compliance with the provisions of the applicable
        Collective Bargaining Agreement or other written agreement, With respect to the
        amount of contributions required thereby no employee shall be permitted to contract
        or otherwise agree with or permit his employer to provide wage or benefit payments
        which do not conform to the aforesaid requirements and any such contract or
        agreement shall be null and void.

        Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.
        The Employers shall make all reports on contributions required by the Trustees. Each
        Employer shall promptly furnish to the Trustees, on demand, the names of its
        employees, their social security number, the hours worked by each employee, and
        such other information as the Trustees may reasonably require in connection with
        the administration of the Trust and Pension Plan. The Trustees may, on reasonable
        notice, have an audit made by an independent certified public accountant or its
        representatives or such other person or persons as designated by the Trustees of all
        records of the Employer as described in Article IV, Section 8, in connection with the
        Employer’s contributions and/or reports.
Case 3:19-cv-00927-JPG-MAB Document 1 Filed 08/22/19 Page 15 of 22 Page ID #15



       Where an audit discloses a difference between hours actually worked by an employee
       and hours reported to the Trust by his Employer and where such audit discloses any
       willful violation of any requirements of this Trust Agreement or rules and regulations
       adopted in connection herewith, those officers and directors of such Employer, if
       corporation, who supervised the completion of report forms, signed report forms or
       can be determined to have had personal knowledge of such conduct, shall be
       personally liable for any underpayment or other pecuniary loss to the Fund as a result
       of such conduct. Nothing herein shall prevent personal liability for owners or
       partners who are not otherwise incorporated.

       Each employer, by agreeing to be bound by the terms hereof, acknowledges and
       agrees that liquidated damages, as set forth in Section 7 herein below, remain due and
       owing irrespective of the payment or not of the underlying contributions for which
       the liquidated damages were assessed shall constitute a default in payment pursuant
       to Section 6 of his Article.

       Section 7. LIQUIDATED DAMAGES. All Employers not paying contributions within
       fifteen (15) days from the date they are originally due, or the due date as extended as
       provided above, shall pay in addition to said contributions liquidated damages in the
       amount of ten percent (10%) of the delinquent contributions or twenty five dollars
       ($25.00), whichever is greater, and said damages shall be paid with the delinquent
       contributions. Each Employer party to or otherwise bound by this Trust Agreement
       acknowledge that the liquidated damages and acknowledge the costs to be actual and
       substantial though difficulty to ascertain; however, each Employer acknowledges
       these costs to be minimally ten percent (10%) of the delinquent contributions or
       twenty-five dollars ($25.00), whichever is greater, waiving the necessity of any
       additional proof thereof.

       Section 9. COLLECTION COSTS. Except as hereinafter provided in this Article, in the
       event an Employer becomes delinquent in his contributions, said delinquent
       Employer shall be liable for all reasonable costs incurred in the collection process
       including the court fees, attorneys’ fees, filing fees, and any other expenses actually
       incurred by the Trustees in the course of the collections process.

       Section 10. AUDITS AND THE COSTS THEREOF. The Trustees shall have the
       authority to audit the records of the Employer as described in Article IV, Section 8, for
       the purposes of determining the accuracy of contributions to the Pension Fund. In the
       event it becomes necessary for the Trustees to file suit and/or otherwise retain legal
       counsel to enforce their authority to perform an audit, the Employer shall be liable
       for all reasonable costs incurred including court fees, attorneys’ fees, filing fees, audit
       cost, and any other expenses actually incurred by the Trustee in the court of the action
       without regard to whether the Employer did or did not owe delinquent contributions.
       Please see the Restated Agreement and Declaration of Trust, attached hereto as exhibit
       2 and incorporated by reference herein.
Case 3:19-cv-00927-JPG-MAB Document 1 Filed 08/22/19 Page 16 of 22 Page ID #16



        9.     Based on the terms and conditions contained in exhibit 1, defendant is bound

 by the terms and conditions as set forth in the Restated Agreement and Declaration of Trust

 establishing the Central Laborers’ Welfare Fund. The Restated Agreement and Declaration

 of Trust is attached hereto as exhibit 3 and incorporated by reference herein,

        10.    ARTICLE V of the Restated Agreement and Declaration of Trust of the Central

 Laborers' Welfare Funds entitled Contributions to the Fund provides, in pertinent part:

        Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
        hereof, each Employer shall contribute to the Fund the amount required by any
        written agreement as defined herein between the Union or the Trust and the
        Employer. The rate of contributions shall at all times be governed by the applicable
        written Agreement then in force and effect, together with any amendments,
        supplements or modifications thereto provided, however, that in the case of an
        Employer who is required to make contributions by reason of his being party to a
        written other than a Collective Bargaining Agreement the amount of the contribution
        required shall be identical to the amount required by the Collective Bargaining
        Agreement in effect between the Employer Association and the Local Union having
        jurisdiction over the geological area in which the covered Employees perform work.
        Ti shall not be a defense to any claim by the Trustees or an Employee for delinquent
        contributions from an Employer that such Employer had entered into an agreement
        with any employee purporting to waive the employee's rights to strict compliance
        with the provisions of the applicable Collective Bargaining Agreement or other
        written agreement. With respect to the amount of contributions required thereby no
        employee shall be permitted to contract or otherwise agree with or permit his
        employer to provide wage or benefit payments which do not conform to the aforesaid
        requirements and any such contract or agreement shall be null and void.

        Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.
        The Employers shall make all reports on contributions required by the Trustees. Each
        Employer shall promptly furnish to the Trustees, on demand, the names of its
        employees, their social security number, the hours worked by each employee, and
        such other information as the Trustees may reasonably require in connection with
        the administration of the Trust and Welfare Plan. The Trustees may, on reasonable
        notice, have an audit made by an independent certified public accountant or its
        representatives or such other persons as designated by the Trustees of all records of
        the Employer as described in Article IV, Section 8, in connection with the Employer’s
        contributions and/or reports.

        All employers shall be required to maintain records in compliance with procedures
        develop and communicated by the Administrator from the beginning of such
        Employer's participation in the Fund forward unless given written authorization for
Case 3:19-cv-00927-JPG-MAB Document 1 Filed 08/22/19 Page 17 of 22 Page ID #17



       variance by the Administrator. All such records shall be maintained for a period of
       ten (10) years unless earlier destruction of the same is authorized by the Trustees.
       The Trustees shall require the Employer to designate the classification of all of his
       employees and if the Employer fails to do so, after being requested to do so by the
       Trustees, the Trustees shall conduct an investigation for the purpose of determining
       the classification of such employees and the result of said investigation shall be
       conclusive.

       Where an audit discloses a difference between hours actually worked by an employee
       and hours reported to the Trust by his Employer and where such audit discloses any
       willful violation of any requirements of this Trust Agreement or rules and regulations
       adopted in connection herewith, those officers and directors of such Employer, if a
       corporation, who supervised the completion of report forms, signed report forms or
       can be determined to have had personal knowledge of such conduct. Nothing herein
       shall prevent personal liability for owner or partners who are not otherwise
       incorporated

       Each employer, by agreeing to be bound by the terms hereof, acknowledges and
       agrees that liquidated damages, as set forth in Section 7 herein below, remain due and
       owing irrespective of the payment or not of the underlying contributions for which
       the liquidated damages were assessed, and failure to pay liquidated damages duly
       assessed shall constitute a default in payment pursuant to Section 6 of the Article.

       Section 5. MODE OF PAYMENT
       All contributions shall be due and payable on the fifteenth (15th) day of the month
       next following the calendar month in which eligible employees perform work with
       respect to which contributions are required. The time for payment may be extended
       by the Trustees by resolution, but in no event shall such extension exceed forty-five
       (45) days in accordance with applicable regulations issued by the Secretary of Labor
       pursuant to ERISA.

       Section 6. DEFAULT IN PAYMENT
       Non-payment by an Employer of any contributions when due shall not relieve any
       other employer of his obligation to make payments. The Trustees may take any action
       necessary to enforce payments of the contributions and penalties due hereunder,
       including, but not limited to, proceedings at law and in equity.

       Section 7. LIQUIDATED DAMAGES
       All employers not paying contributions within fifteen (15) days from the date they
       are originally due, or the due date as extended as provide above, shall pay in addition
       to said contributions liquidated damages in the amount of ten percent (10%) of the
       delinquent contributions or Twenty-five dollars ($25.00), whichever is greater, and
       said damages shall be paid with the delinquent contributions. Each employer party
       to or otherwise bound by this Trust Agreement acknowledge that the liquidated
       damages will be used to defer administrative costs arising by said delinquency and
       acknowledge the costs to be actual and substantial though difficult to ascertain;
Case 3:19-cv-00927-JPG-MAB Document 1 Filed 08/22/19 Page 18 of 22 Page ID #18



       however, each Employer acknowledges these costs to be at least ten percent (10%)
       of the delinquent contributions or Twenty-Five Dollars ($25.00), whichever is
       greater, waiving the necessity of any additional proof thereof.

       Section 8. INTEREST
       Delinquent contributions shall bear interest at such rate as may have been
       established by the Trustees prior to determining the existence of the delinquency.
       Trustees may determine and establish from time to time the appropriate interest rate
       for delinquencies and when the delinquencies shall commence to bear interest. The
       Trustees shall have the authority to waive the foregoing interest charge in the event
       the delinquent Employer executes a note or enters into an installment payment
       agreement providing for payment of said delinquency on such terms as acceptable to
       the Trustees under the circumstances.

       Section 9. COLLECTION COSTS
       Except as hereinafter provided in this Article, in the event an Employer becomes
       delinquent in his contributions, said delinquent Employer shall be liable for all
       reasonable costs incurred in the collection process including court fees, attorneys'
       fees, filing fees, and any other expenses actually incurred by the Trustees in the court
       of the collection process.

       Section 10. AUDIT AND THE COSTS THEREOF.
       The Trustees shall have the authority to audit the records of the Employer as
       described in Article IV, Section 8, for the purposes of determining the accuracy of
       contributions to the Welfare Fund. In the event it becomes necessary for the
       Trustees to file suit and/or otherwise retain legal counsel to enforce their authority
       to perform an audit, the Employer shall be liable for all reasonable costs incurred
       including court fees, attorney's fees, filing fees, audit costs, and any other expenses
       actually incurred by the Trustees in the course of action, without regard to whether
       the employer did or did not owe delinquent contributions.

       In the event an audit determines that there are no delinquent contributions due the
       Fund, other than in situations as noted in the above paragraph, the Fund shall pay the
       entire Audit Cost. In the event the audit determines that there are delinquent
       contributions due the Fund which were intentionally not paid by the Employer, the
       entire Audit Cost shall be assessed against the Employer. Intentional non-payment
       shall include, but not be limited to, issuance of a check or other order for payment
       that is not honored by the bank or other institution on which it is drawn and shall
       include non-payment due to lack of funds on the part of the employer.

       In the event an audit determines that there are delinquent contributions which are
       unintentional, the Employer shall be assessed a proportion of the audit costs, if any,
       based upon a formula which shall be set from time to time by the Trustees in their
       discretion and reflected in the Minutes of the particular meeting where the formula
       is adopted or changed. Please see the Restated Agreement and Declaration of
       Trust attached hereto as Exhibit 3 and incorporated by reference herein.
Case 3:19-cv-00927-JPG-MAB Document 1 Filed 08/22/19 Page 19 of 22 Page ID #19




        11.    According to the Trust Agreement, plaintiffs are entitled to collect liquidated

 damages on all contributions that are paid late. Defendant has incurred liquidated damages.

        12.    Defendant is obligated to make fringe benefit contributions to plaintiffs, under

 the terms of the Memorandum of Agreement (exhibit 1), Restated Agreement and

 Declaration of Trust (exhibit 2), and Restated Agreement and Declaration of Trust (exhibit

 3).

        13.    Between October of 2017 through the present, an authorized representative

 of defendant requested from various Local Labor Unions that fall within the jurisdiction of

 plaintiffs, employees for various construction projects awarded to defendant.

        14.    Said employees were then provided to defendant from various Local Labor

 Unions that fall within the jurisdiction of plaintiffs’ employees for various construction

 projects awarded to defendant.

        15.    As an employer obligated to make fringe benefit contributions to plaintiffs,

 defendant is specifically required to do the following:

               (a)    To pay monthly contributions to the Funds for each employee of the
                      defendant and to make said contributions in a manner as required by
                      the plaintiffs and payment of said contributions are based upon an
                      hourly rate as stated in the applicable agreements; and

               (b)    To make all of its payroll books and records available to plaintiffs for
                      the purpose of auditing same, to determine whether defendant is
                      making full payments as required under the applicable agreements;

               (c)    To compensate plaintiffs for the additional administrative costs and
                      burdens imposed by defendant’s failure to pay, or untimely payment of
                      contributions, by way of the payment of liquidated damages in the
                      amount of ten percent (10%) of any and all contributions which are not
                      timely received by plaintiffs for a particular month, as specified fully in
                      Paragraph 4(a) above, together with interest as provided in ERISA, 29
                      U.S.C. §1132 (g);
Case 3:19-cv-00927-JPG-MAB Document 1 Filed 08/22/19 Page 20 of 22 Page ID #20



                (d)    To pay any and all costs incurred by plaintiffs in auditing defendant’s
                       payroll records, should it be determined that defendant was delinquent
                       in the reporting or submission of all contributions required of it to be
                       made to plaintiffs;

                (e)    To pay plaintiffs’ reasonable attorneys’ fees and costs necessarily
                       incurred in the prosecution of any action to require defendant to
                       submit its payroll books and records for audit or to recover delinquent
                       contributions.

        16.     Defendant has breached its obligation to plaintiffs and its obligations under

 the plans in the following respects:

                (a)    Defendant has failed to make payment of contributions and
                       liquidated damages;

                (b)    Defendant has been delinquent in reporting the hours worked by
                       employees; and

                (c)    Defendant has failed to make any of its payroll books and records
                       available to plaintiffs for the purpose of auditing same, to determine
                       whether defendant is making full payments as required under the
                       applicable agreements.

        17.     Upon careful review of all records maintained by plaintiffs, prepared and

 submitted by defendant, there are amounts due and owing by defendants in the amount of

 four hundred seventy-six dollars and thirty-six cents ($476.36). Please see the Revised

 Breakdown of Amounts Due and Owing attached hereto as exhibit 4 and incorporated by

 reference herein.

        18.     The known amounts owed are based upon the defendant’s failure to submit all

 required reports; failure to accurately state all hours for which contributions are due on

 reports previously submitted; or its failure to file reports or contributions in a timely fashion.

        19.     Further, there is the possibility that additional contributions and liquidated

 damages will come due during the pendency of this lawsuit.
Case 3:19-cv-00927-JPG-MAB Document 1 Filed 08/22/19 Page 21 of 22 Page ID #21



        20.    Plaintiffs have requested defendant to perform its obligations as aforesaid, but

 defendant has failed and refused to so perform.

        21.    Defendant’s continuing refusal and failure to perform it obligations to

 plaintiffs is causing and will continue to cause irreparable injuries to plaintiffs for which

 plaintiffs have no adequate remedy at law.

        WHEREFORE, plaintiffs, Central Laborers’ Pension, Welfare and Annuity Funds,

 pray this Court enter Judgment in their favor and against defendant, Kevin Kent,

 individually, as follows:

               (a)    That defendant be enjoined and ordered to submit all delinquent
                      monthly contribution reports to plaintiffs with the information
                      required to be provided thereon, to continue to submit such reports
                      while this is pending, and to comply with its contractual obligation to
                      timely submit such reports in the future;

               (c)    That judgment be entered in favor of plaintiffs and against defendant
                      for all unpaid contributions, liquidated damages, any costs of auditing
                      defendant’s records, accrued interest, and plaintiffs’ reasonable
                      attorneys’ fees and court costs necessarily incurred in this action as
                      specified herein, or as subsequently determined, all as provided for in
                      the plans and in ERISA;

               (c)    Judgment be entered against defendant and defendant be decreed to
                      pay to the plaintiffs the sum of four hundred seventy-six dollars and
                      thirty-six cents ($476.36), plus whatever sums are determined to be
                      due;

               (d)    That defendant be ordered to comply with the terms and provisions of
                      agreements and adhere to its demand for an audit to be conducted;

               (e)    That defendant be decreed to pay all costs attendant to any audit of
                      defendant’s payroll books and records;

               (f)    That defendant be decreed to pay the plaintiffs its reasonable lawyers’
                      fees, together with its costs of suit; and

               (g)    That plaintiffs have such further relief as may be deemed just and
                      equitable by the Court, all at defendant’ cost.
Case 3:19-cv-00927-JPG-MAB Document 1 Filed 08/22/19 Page 22 of 22 Page ID #22



                                         By:   /s/ Thomas R. Kelley
                                               Thomas R. Kelley
                                               #6313210

 Kelly & Kelley, LLC
 6 E. Washington St.
 Belleville, IL 62220
 (618) 234-7977
 Facsimile: (618) 551-8832
 tom@kellyandkelley.com
